PER CURIAM.
James A. Whittaker appeals the final judgment and sentence entered after a jury found him guilty of grand theft of a firearm and simple trespass. We affirm the convictions; however, we reverse and remand for the trial court to correct the judgment and impose a new sentence.
Whittaker correctly argues that under Scott v. State, 718 So.2d 751, 751-52 (Fla. *11531998), it is improper to enhance the offense for use of a firearm when the felony convicted of was grand theft of a firearm. See also Fla. R.Crim. P. 3.702(d)(12). Whit-taker did not commit any other felonies after he took the victim’s gun. The jury convicted him of simple trespass, which is a first-degree misdemeanor. It was error for the trial court to assess an additional eighteen points on the sentencing guidelines scoresheet. We affirm Whittaker’s convictions; however, we reverse and remand for correction of the sentencing guidelines scoresheet and for resentencing.
PARKER, C.J., and PATTERSON and CASANUEVA, JJ„ Concur.